Citation Nr: 1722210	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-19 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to December 2011.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for bilateral hearing loss.

The Board remanded this matter in June 2015 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.  

This appeal is being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

In the Board's June 2015 Remand, the Board directed the AOJ to provide the Veteran with a VA examination to determine whether the Veteran has a current hearing loss disability, given that the Veteran's last VA examination was in 2011, which found that the Veteran did not have bilateral hearing loss for VA compensation purposes.  The Board also requested that the examiner determine the etiology of the hearing loss disability, if diagnosed.

The record reflects that the Veteran's VA examination was cancelled. 
A January 2016 report of general information reflects that the Veteran was contacted via email, but he was unable to be reached, with a note "moving case forward due to no contact."  The Veteran's VA examination was not scheduled as a result.  The AOJ issued a supplemental statement of the case (SSOC) in March 2016, which was returned as undeliverable.  Notably, the Board's February 2017 letter informing the Veteran that his appeal had been returned to the Board was also returned as undeliverable. 

In an April 2017 informal hearing presentation, the Veteran's representative indicated that there were no attempts to locate the Veteran, other than a single email, and that the AOJ did not contact the Veteran's representative to obtain the Veteran's correct contact information.  The Veteran's representative requests that the appeal be remanded to locate the Veteran, record all attempts to do so, and to provide the Veteran with a VA examination.  

In light of the Veteran's representative's contentions and the March 2016 SSOC and February 2017 Board letter were returned as undeliverable, the Board finds that a remand is necessary to obtain the Veteran's correct contact information and to afford him with the VA examination that the Board found was warranted in its June 2015 Remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's representative to obtain the Veteran's correct contact information.  Document all efforts to locate and contact the Veteran. 

2.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA audiological examination.

After reviewing the record on appeal, examining the Veteran, and conducting audiometric and speech discrimination (Maryland CNC) testing of both ears, the examiner should offer an opinion as to whether the Veteran has a current hearing "disability" of either ear, as that term is defined by regulation.  See 38 C.F.R. § 3.385.  If a hearing disability is present in either ear, the examiner should offer a further opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that such disability can be attributed to service, to include any in-service exposure to noise.

In so doing, the examiner should specifically discuss the medical significance, if any, of the multiple occasions during service when the Veteran was found to have auditory thresholds in excess of 25 Hertz at various frequencies, to include in April 1990, March 1994, March 1997, June 1999, April 1995, September 1998, April 2002, March 2005, March 2006, March 2007, May 2008, March 2009, April 2010, November 2010, and August 2011.

A complete rationale for all opinions must be provided.

3.  After completing the above, and any other development deemed necessary, readjudicate the claim.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




